Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 07, 2022

The Court of Appeals hereby passes the following order:

A22A0036. RICHARDS et al. v. WATKINS.

      This case was docketed by this Court on July 23, 2021. The Appellants’ brief
and enumeration of errors were originally due on August 12, 2021. As of the date of
this order, the Appellants have still not filed a brief and enumeration of errors. The
filing is 176 days late. Accordingly, this appeal is hereby deemed abandoned and
DISMISSED pursuant to Court of Appeals Rule 23 (a). See also Court of Appeals
Rule 13.
      The Clerk of Court is DIRECTED to send a copy of this order to the Appellants
and their attorney, and the latter also is DIRECTED to send a copy to the Appellants.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office,
                                       Atlanta,____________________
                                                 02/07/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.